       Case 2:20-mj-08429-JAD Document 5 Filed 10/02/20 Page 1 of 1 PageID: 42




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY



                                               :
UNITED STATES OF AMERICA
                                               :               MAGISTRATE NO. 20-8429 (JAD)

                                               :
      v.
                                               :                       ORDER

GARY BOWSER                                    :




       The financial inability of the defendant to retain counsel having been established by the Court, and

the defendant not having waived the appointment of counsel,

               It is on this 2nd day of OCTOBER, 2020,

       ORDERED that RAHUL SHARMA from the Office of the Federal Public Defender for the District

of New Jersey is hereby appointed to represent said defendant in the cause until further order of the Court.




                                                       s/Joseph A. Dickson
                                                       JOSEPH A. DICKSON
                                                       United States Magistrate Judge
